Citation Nr: 1126348	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-35 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, status post laminectomy.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, granted entitlement to service connection for degenerative disc disease, lumbar spine, status post laminectomy.  In November 2009, the Veteran submitted a notice of disagreement with the 20 percent evaluation assigned, and the RO issued a statement of the case dated in August 2010.  The Veteran submitted a substantive appeal in August 2010.  

As the Veteran has perfected an appeal as to the initial rating assigned for his service-connected low back disability, the Board has characterized the issue in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's low back claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran's most recent VA examination for  his low back disability is dated in September 2009.  Afterwards, in his August 2010 substantive appeal, the Veteran asserted that his back disability had gotten worse.  He indicated that this was due to abnormal spinal contour and developing scoliosis, and arthritis.  The Veteran also indicated that that he has damage to the sciatic nerve that has gotten worse.  He reported that he has pain all the way down both legs.  In this regard, the Board notes that the Veteran's medical records indicate that the Veteran has been diagnosed with bilateral lumbar radiculopathy.  The Veteran's medical records also indicate that the Veteran has diabetes mellitus, a kidney condition, and edema of the lower extremities.  

Based on the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Upon examination, the examiner should also evaluate the Veteran's lower extremities and indicate whether the symptoms of pain and radiculopathy noted by the Veteran are caused by the service-connected low back disability or whether these are caused by another disability, to include the Veteran's diabetes mellitus, or kidney condition.  

In addition, upon remand, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that the Veteran has received treatment at the Tampa VA Medical Center.  Records of the Veteran's treatment at this facility dated since August 2010 should be associated with the Veteran's claims file. 

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain indentified outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his service-connected back disability.  This should include records of the Veteran's treatment at the Tampa VA Medical Center dated since August 2010.  The RO should obtain any necessary authorizations from the Veteran.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.  

2.  The Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected back disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

a.  The examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.

b.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

c.  The examiner should provide an opinion as to whether the Veteran had any prostrating attacks in the last 12 months, whether there are any associated objective neurologic abnormalities, including bowel or bladder impairment, and whether the back disability causes radiculopathy in either lower extremity and, if so, if this radiculopathy is best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.  In this regard, the examiner should specifically indicate whether the symptoms of pain and radiculopathy noted by the Veteran are caused by the service-connected low back disability or whether these are related to or are caused by another disability, to include the Veteran's diabetes mellitus, or kidney condition.  

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


